Case 1:21-cv-22792-KMM Document 19 Entered on FLSD Docket 08/16/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 1:21-CV-22792-KMM

   8TH SENSE, INC.,

          Plaintiff,
   v.

   HUMES MCCOY AVIATION, INC. et al,

          Defendants.
                                               /


                        INTERIM REPORT AND RECOMMENDATION

         THIS MATTER was referred to the undersigned pursuant to 28 U.S.C. § 636 and the

  Magistrate Rules of the Local Rules of the Southern District of Florida by the Honorable K.

  Michael Moore, District Court Judge for the Southern District of Florida to take all necessary and

  proper action as required by law with respect to Plaintiff’s request for a hearing to convert the

  Temporary Restraining Order (“TRO”) to a preliminary injunction, and Plaintiff’s request for

  expedited limited discovery (ECF No. 8). A hearing was conducted on Plaintiff’s Renewed

  Expedited Motion on August 16, 2021.

         At the hearing, an agreement was reached with respect to the Branch Banking and Trust

  Company (“BB&T”) Trust Account that is the subject of paragraph three of the Court’s TRO, and

  the balance of which is disclosed in Exhibit 2 to Plaintiff’s Renewed Expedited Motion (ECF No.

  16-2). To the extent the TRO is extended, any such injunctive relief should not reach the BB&T

  Trust Account. Specifically, Defendants Humes McCoy Aviation, Inc. and Thay James Humes

  articulated and proffered specific harm arising from Defendants’ inability to conduct its business

  while enjoined from using the account, while Plaintiff acknowledged that the disputed funds are

  no longer in this BB&T account. On the balance of harms, Plaintiff can articulate no prejudice his

                                                   1
Case 1:21-cv-22792-KMM Document 19 Entered on FLSD Docket 08/16/2021 Page 2 of 3




  client would endure should the TRO not extend with reference to the BB&T Trust Account and

  should Defendants be allowed to use the account.

          The same was not true with reference to the relief ordered in paragraph two, which enjoins

  Defendants and their officers, agents, servants, employees, attorneys, and all other persons in

  active concert or participation of them, who receive actual or constructive notice of the Order by

  personal service or otherwise, whether acting directly or through any trust, corporation, subsidiary,

  division, or other device from transferring, liquidating, converting, encumbering, pledging,

  loaning, selling, concealing, dissipating, disbursing, assigning, spending, withdrawing, granting a

  lien or security interest or other interest in, or otherwise disposing of any funds or accounts that

  include, are derived from, or otherwise related to the Trust Funds.

          In conclusion, an evidentiary hearing shall be set within two weeks on a date to be mutually

  proposed by the Parties. Extending the TRO as limited herein will maintain the status quo without

  prejudice to either party. Accordingly, it is RECOMMENDED that the TRO be extended as

  limited herein through September 3, 2021.

          It is further RECOMMENDED that the TRO be dissolved insofar as it enjoined

  Defendants from using the BB&T Trust Account that is the subject of paragraph three of the TRO.

          A party shall serve and file written objections, if any, to this Report and Recommendation

  with the Honorable K. Michael Moore, United States District Court Judge for the Southern District

  of Florida, within an abbreviated objection period of 24 HOURS 1 of being served with a copy

  of this Report and Recommendation. Failure to timely file objections will bar a de novo

  determination by the District Judge of anything in this recommendation and shall constitute a

  waiver of a party’s “right to challenge on appeal the district court’s order based on unobjected-to


  1
   The period to object is abbreviated because the Parties agreed to both the relief recommended and to the
  abbreviated objection period set forth here.

                                                           2
Case 1:21-cv-22792-KMM Document 19 Entered on FLSD Docket 08/16/2021 Page 3 of 3




  factual and legal conclusions.” 11th Cir. R. 3-1 (2016); 28 U.S.C. § 636(b)(1)(C); see also

  Harrigan v. Metro-Dade Police Dep’t Station #4, 977 F.3d 1185, 1191-92 (11th Cir. 2020).

  DONE AND ORDERED in Chambers in Miami, Florida, this 16th day of August, 2021.




                                                    ___________________________________
                                                    LAUREN F. LOUIS
                                                    UNITED STATES MAGISTRATE JUDGE
  cc: All Counsel of Record




                                                3
